Citation Nr: 1446250	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-16 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a low back disability, including left L5-S1 radiculopathy. 

2. Entitlement to service connection for disorders of the bilateral eyes, including glaucoma, diplopia, pseudophakia, blepharitis, and any residuals of cataracts.  

3. Entitlement to service connection for major depression. 

4. Entitlement to service connection for migraine headaches, including as secondary to service-connected hypertension. 

5. Entitlement to service connection for disabilities of the bilateral wrists and hands, including degenerative arthritis and tendonitis. 

6. Entitlement to an initial rating greater than 10 percent for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served as a member of the Army Reserve from June 1983 to December 2004, with periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board remanded these claims in December 2010 and April 2013.  They now return for appellate review. 

The claim for disabilities of the bilateral wrists and hands, including arthritis and tendonitis, was previously characterized by the RO as a claim for arthritis of the hands and fingers, apparently on the basis of a diagnosis reflected in a July 2005 VA examination report.  As the Veteran's claim was initially for bilateral tendonitis of the wrists, and because there are treatment records showing diagnoses of bilateral wrist tendonitis, the Board has characterized the claim more broadly to include any diagnosis affecting the wrists and hands, including tendonitis. 



The Veteran testified at a Board hearing before the undersigned in May 2014.  A transcript is of record.  The Veteran had previously testified before a different Veterans Law Judge (VLJ) in September 2010 in support of the claims on appeal, a transcript of which is of record.  However, that VLJ has since retired.  

The Veteran submitted additional evidence in the form of VA treatment records at the May 2014 hearing which was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  In a May 2014 written statement, she waived her right to initial review of this evidence by the AOJ, thereby authorizing the Board to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

The service connection claim for hypertension and the issue of whether a higher initial rating is warranted for a left ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not have any full time active duty, other than active duty for training with the Army Reserve. 

2. A low back disability, including L5-S1 radiculopathy, was not caused or aggravated by any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA). 

3. Disorders of the bilateral eyes, including glaucoma, diplopia, blepharitis, pseudophakia, and any residuals of cataracts were not caused or aggravated by any period of ACDUTRA or INACDUTRA.



4. Major depression was not caused or aggravated by any period of ACDUTRA.

5. Disabilities of the bilateral wrists and hands, including mild degenerative arthritis and tendonitis were not caused or aggravated by any period of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1. Service connection for a low back disability, including L5-S1 radiculopathy, is not established.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. Service connection for disorders of the bilateral eyes, including glaucoma, diplopia, blepharitis, pseudophakia, and any residuals of cataracts, is not established.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3. Service connection for major depression is not established.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4. Service connection for disabilities of the bilateral wrists and hands, including degenerative arthritis and tendonitis, is not established.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Letters dated in February 2005 and May 2005 notified the Veteran of the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on her behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).  As service connection has not been established for any of the claimed disorders addressed in this decision, any defective notice with regard to the degree of disability and effective date elements was harmless.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (holding that an error that does not affect the outcome of a claim is harmless).  

Concerning the duty to assist, the Veteran's service treatment records, including records from the Walter Reed Army Medical Center (WRAMC), service personnel records, VA treatment records, and private treatment records identified by her have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  

In a June 2012 written statement, the Veteran related that during the summer of 2005 she received treatment at WRAMC for low back pain "several months before [she] left the service."  The Veteran's WRAMC records associated with her Reserve service are of record, and include a July 2004 entry documenting the Veteran's low back pain.  The Board assumes that this is the record the Veteran was referring to, notwithstanding the "summer of 2005" date she provided, as she retired from the Army Reserve shortly thereafter in December 2004, which is in keeping with her statement that she was seen several months before she left the service.  As she was not a member of the Army Reserve in 2005, the Board assumes that no WRAMC records dated in 2005 exist.  Further, and in the alternative, the Board finds that there is no reasonable possibility that any additional WRAMC records dated in 2005 would help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (holding that VA is not required to "obtain records in every case in order to rule out their relevance" unless there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits."  The Veteran's military service consists of enlistment in the Army Reserve with periods of active duty training and inactive duty training.  Her low back pain and lumbar spine pathology, as well as her reported history of low back problems, is already documented in the service treatment records.  Although she completed her enlistment in the Army Reserve in December 2004, her being seen for low back problems at WRAMC in 2005 would not further support a finding that she incurred or aggravated a low back disability in service, since the mere fact her low back pathology manifested while she was a member of the Army Reserve does not by itself indicate that it is related to a period of active duty for training or inactive duty for training associated with such service.  Accordingly, and because there is no likely possibility that WRAMC records dated in 2005 exist (as explained above), efforts to obtain such records are not warranted. 

Adequate VA examinations were performed in July 2005, February 2011 and March 2011.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Addendum opinions concerning the Veteran's back and eyes were also provided in March 2012.  The examination reports reflect a review of the Veteran's medical history and the clinical findings made on examination, and the opinions are supported by thorough explanations consistent with the evidence of record.  Based on the examination reports and opinions provided, the Board is able to make fully informed decisions on these claims.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that 'examination reports are adequate "when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion 'even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion.'" (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners))); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  As discussed below, the Veteran had no period of active service with an active branch of the Armed Forces, and the evidence does not show that a disease or injury related to the claimed disabilities was caused or aggravated by any period of ACDUTRA or INACDUTRA.  The mere fact that some of these medical conditions may have manifested during the period of over two decades that the Veteran was enlisted with the Army Reserve does not indicate that any such condition was incurred or aggravated coincident with any period of ACDUTRA or INACDUTRA.  Accordingly, further examination or opinion is not warranted. 

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

The Board remanded these claims in December 2010 for VA examinations and opinions to assess the nature and etiology of the claimed disabilities.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  As discussed above, adequate examinations and opinions were provided in February 2011, March 2011, and March 2012.  Accordingly, there has been at least substantial compliance with the Board's remand directives.  

At the May 2014 Board hearing, the Veteran had an opportunity to provide testimony in support of her claims, facilitated by questioning from the undersigned and her representative.  The Board finds that no prejudicial error has been committed in discharging the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence exists that might provide additional support for the claims.  See Bryant, 23 Vet. App. at 498.  Moreover, the record was held open for sixty days after the hearing was conducted to provide additional evidence in support of her claims.  Significantly, the Veteran's VA and private treatment records have been associated with the file, and several VA examination reports and opinions have been obtained to address the outstanding issues of whether the claimed disabilities may be related to an in-service disease, injury, or event.  Accordingly, the "clarity and completeness of the hearing record [is] intact" and no prejudicial error exists.  See id.


III. Analysis

The Veteran claims entitlement to service connection for a low back disability, including left L5-S1 radiculopathy, various disorders of the bilateral eyes, including glaucoma, diplopia, blepharitis, pseudophakia, and any residuals of cataracts or cataract surgery, major depression, and disabilities of the bilateral wrists and hands, including degenerative arthritis and tendonitis.  For the following reasons, the Board finds that service connection has not been established for any of these disabilities. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

The Board has reviewed the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

There is no evidence indicating that the Veteran had any full time period of active duty in the active military, naval, or air service, and the Veteran does not claim otherwise.  Rather, she was enlisted with the Army Reserve from June 1983 to December 2004, with short periods of active duty for training.  The RO obtained all of the Veteran's service department records held by the National Personnel Records Center (NPRC), and a DD 214 is not of record or other evidence of any period of full time active service other than for training purposes.  Moreover, at the September 2010 Board hearing, the Veteran denied any period of active service for a year or longer, stating that her longest period was 17 to 18 days.  Sept. 2010 Hearing Transcript, Page 12.  As there is no DD 214 or other evidence of full time active service other than for training purposes, the Board assumes that the short periods of 17 to 18 days were training periods. 

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.  The fact that a claimant has established status as a veteran for purposes of other periods of service does not obviate the requirement for establishing veteran status for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2013).  The term "active duty" means full-time duty in the Armed Forces, other than active duty for training.  38 C.F.R. § 3.6(a).  The term "active duty for training" includes, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training purposes, and certain full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).



Thus, in order to establish veteran status with respect to service in the Reserves or National Guard, and therefore eligibility for service connection, the record must establish that a claimant was disabled due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in the line of duty during a period of INACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013). 

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2002) and 38 U.S.C.A. § 1153 (West 2002), and the presumptions of service connection accorded certain diseases under the pertinent sections of the statute and regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)).  

Moreover, when a claim is based on aggravation of a preexisting disorder during an active duty for training period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training."  Smith, 24 Vet. App. at 48 (emphasis in original) (citing 38 U.S.C.A. § 101(24)(B) (West 2002)).  Thus, in contrast to claims based on a period of active duty, there must be affirmative evidence of actual causation of the worsening of the disorder by the period of active duty for training.  See id.  Causation is established when the evidence shows that the disorder worsened beyond its natural progression during the active duty for training period.  See 38 U.S.C.A. § 1153 (West 2002).  Because the presumption of aggravation does not apply in claims based on a period of active duty for training when veteran status is not established, the burden is on the appellant to show causation.  See Smith, 24 Vet. App. at 48. 

As explained in more detail below, there is no evidence that any of the claimed disorders are related to a disease or injury incurred in the line of duty during any period of ACDUTRA, or to any injury incurred in the line of duty during a period of INACDUTRA.  The Veteran has also not shown that any period of ACDUTRA or INACDUTRA actually caused worsening of any of the claimed disorders beyond their natural progression.  See id.  The mere fact that she was placed on physical profile, or that periodic Army Reserve examination reports reflect one or more of these disorders does not constitute evidence that any of these disorders were actually incurred or aggravated during a period of active duty training or inactive duty training.

A. Low Back Disability

The Veteran contends that her current low back disorder was caused or aggravated by an injury sustained during active service, as discussed in more detail below.  For the following reasons, the Board finds that the preponderance of the evidence shows that the Veteran's low back disorder was not incurred or aggravated during any period of ACDUTRA or INACDUTRA.  

A July 2000 private magnetic resonance imaging (MRI) report states that the Veteran had a history of left hip pain, and reflects findings of stable mild degenerative disc disease at L4-5 and L5-S1, as well as a small right central/paracentral herniation with a mild broad-based disc bulge at L5-S1 contacting the right nerve root.  There is no mention of injury to the low back in this or any other record.  With regard to the history of left hip pain noted in the MRI report, the Veteran fell down a flight of stairs at age seven and had experienced left hip pain off and on since that time, according to a July 2005 VA joints examination report.  

A May 2011 VA treatment record reflects that the Veteran reported a "[p]revious injury to her back while in the military."  She asserted in a June 2012 written statement that her "low back pain was caused by repeated heavy lifting in the military."  At a March 2011 VA examination, she reported that in 1995 she injured her low back during physical training while lifting weights, and also injured it at the Augusta, Georgia Army Base (the details of this alleged injury were not recorded).  At the September 2010 Board hearing, the Veteran indicated that her low back pain worsened when she had to lift patients as part of her duties as a physician.  

The Veteran's alleged history of injuring her low back in service, as described in the preceding paragraph, is not credible.  In this regard, there are no line-of-duty (LOD) determinations or other contemporaneous evidence in the service treatment records of injury to the back during any period of ACDUTRA or INACDUTRA.  Silence in the service treatment records (STRs) does not necessarily constitute substantive negative evidence showing that a claimed injury or event did not occur.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  However, in this case, the available STRs appear to be complete, and the March 2012 VA examination report reflects an examiner's finding that the STRs did not document any injury to the back, which constitutes competent evidence that such an injury would ordinarily have been recorded.  Accordingly, the absence of mention of a low back injury or low back symptoms in the service treatment records weighs against the credibility of the Veteran's assertion that she injured her back in service.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (noting that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur.'" (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976))); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in the service treatment records can constitute "contradictory" evidence weighing against the credibility of a claimant's testimony if the service treatment records are complete "in relevant part," and there is competent evidence that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred").  



Moreover, the Veteran's statements alleging a back injury in service are inconsistent with each other and with more probative evidence of record.  Specifically, she variously stated that the injury occurred from lifting patients or from lifting weights during physical training, an inconsistency which weighs against the reliability of her testimony.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  Further, the STRs include a July 2004 entry during a two-week period of ACDUTRA stating that the Veteran reported low back pain beginning in the 1990's when she attended an "Army conference."  According to this record, she believed that "the prolonged sitting all day when her uniform pants were tight precipitated the low back pain."  Based on her low back pain and a number of other medical conditions reported at the time, she was placed on physical profile in August 2004.  She has not stated and there is no other indication that her low back pathology was caused or aggravated during this period of ACDUTRA.  This history is similar to the history she provided at the May 2014 hearing before the undersigned.  In her testimony, she indicated that she did not believe an injury caused her low back problems, but rather there was "cumulative trauma," and that the pain slowly progressed until she attended a "military conference."  She stated that at the conference she wore "military pants" that she thought were tight, and that after the conference the pain became much more severe.  

Thus, because the Veteran's reported history in the July 2004 STR is in direct conflict with her later reported history in support of this claim alleging an acute injury from lifting weights or patients, but is consistent with her May 2014 hearing testimony before the undersigned, in which she denied a history of injury to the low back, the Board does not find it credible that she injured her low back or aggravated a pre-existing low back condition through heavy lifting during active service.  See Caluza, 7 Vet. App. at 511; Madden, 125 F.3d at 1480 (observing that "lay evidence which is in fundamental conflict with other lay evidence and is, for that reason, found not credible in a given case, is surely suspect."); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the claimant).

Concerning her back pain at the military conference, the Veteran has not stated and there is no indication that this was during a period of ACDUTRA.  She indicated in her May 2014 hearing testimony that it was a weekend conference, which suggests a possible period of INACUDTRA.  However, as she did not injure her low back at this time, and her hearing testimony indicates that she had back pain prior to the conference, service connection is not available on the sole basis that she experienced worsening back pain during or shortly after the conference, irrespective of whether it was during a period of active duty training or inactive duty training.  Rather, there must be evidence of actual causation of worsening of the pre-existing low back disorder beyond its natural progression by sitting at the conference.  See Smith, 24 Vet. App. at 48.  Significantly, in the March 2012 VA examination report, the examiner explained that prolonged sitting does not "rise to the level of trauma to induce HNP [herniated nucleus pulposus injury."  This opinion weighs against a finding that sitting at the conference caused aggravation of the Veteran's low back pathology beyond its natural progression.  

With regard to the Veteran's reported duties lifting patients at WRAMC, her hearing testimony shows that she works as a physician in her civilian career, and thus there is no evidence that she strained her back due to lifting patients during a period of ACDUTRA or INACDUTRA as opposed to in her civilian job.  As discussed above, the Board does not find it credible that the Veteran sustained an injury to her low back during active service, and the credible evidence shows that there was no acute injury but rather a progressive condition.  

Finally, in the March 2012 VA examination report, the examiner opined that it was less likely than not that the Veteran's current low back disability was incurred in service or caused by the claimed in-service injury, event, or illness.  The examiner explained that the service treatment records were completely silent for any active duty history of back injury, to include after the Veteran reportedly experienced low back pain after the conference, and that prolonged sitting would not cause a low back injury.  As discussed above, the Board has also found it not credible that the Veteran sustained injury to her back in service, and the examiner's opinion constitutes probative evidence that the Veteran's lumbar spine pathology is not otherwise related to service, to include her report of increased pain following a military conference. 

The Board notes that the Veteran is a physician and thus competent to render medical opinions.  However, the Board accords more weight to the VA examiner's objective opinion than to the Veteran's bare assertion that sitting at a military conference caused her low back disorder or caused worsening of the low back disorder beyond its natural progression, as her opinion is unsupported by an explanation and is proffered in support of her own claim for benefits.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The Board is also aware that in the March 2011 VA examination report, the examiner opined that the Veteran's low back disability was at least as likely as not caused by or a result of a low back strain and L5-S1 radiculopathy during service.  However, this opinion is not supported by any explanation, and is presumably predicated in part on the Veteran's reported history at this examination of sustaining an acute injury to her low back from lifting weights during physical training.  That alleged history has been discounted as not credible, as explained above.  Thus, this opinion lacks probative value as it is based on an inaccurate factual premise and provides no rationale, and is outweighed by the March 2012 VA opinion, which by contrast is supported by an explanation that is consistent with the credible evidence of record.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a physician's opinion based on an inaccurate factual premise has no probative value); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions). 

Accordingly, the preponderance of the evidence is against a relationship between the Veteran's low back disability with L5-S1 radiculopathy and any period of ACDUTRA or INACDUTRA, either by way of causation or aggravation.  Therefore, service connection is denied.  See Shedden, 381 F.3d at 1166-67; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Eye Disorders

In a June 2012 written statement, the Veteran argued that her bilateral cataracts were due to repeated exposure to ultraviolet light from frequently being under the sun during active service.  For the following reasons, the Board finds that the preponderance of the evidence shows that the Veteran's diagnosed eye conditions were not incurred or aggravated during any period of ACDUTRA or INACDUTRA.  

A May 2014 VA treatment record, March 2012 VA examiner opinions, and a July 2005 VA eye examination report reflect diagnoses of suspected primary open angle glaucoma ("POAG"), diplopia, blepharitis, pseudophakia, myopia, hyperopia, and presbyopia.  The private treatment records reflect that she underwent cataract surgery around 2003 or 2004 and underwent bilateral lens implant surgery in March 2004.  

Although the Veteran's eye conditions, including cataracts, may have developed during the period of over two decades that she was a member of the Army Reserve, there is no evidence that she sustained injury to either eye during a period of ACDUTRA or INACDUTRA, that any eye disorder first developed during a period of ACDUTRA, or that any period of ACDUTRA or INACUDTRA actually caused a worsening of her eye disorders.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); Mercado-Martinez, 11 Vet. App. at 419.  The preponderance of the evidence also shows that her history of cataracts and any current residuals from the cataracts or corrective surgeries are not related to exposure to ultraviolet light from sun exposure during active service.  On its face, and without more information, it is not plausible that the Veteran had more exposure to the sun during short periods of ACDUTRA or INACUDTRA than she would have had over the course of many years of being exposed to the sun apart from such training periods.  

Moreover, in a March 2012 addendum opinion, a VA optometrist stated that the Veteran's cataract development was more likely than not a result of the natural history of her high myopia, which was not service related.  The examiner further stated that there was no evidence of any particular ultraviolet light exposure or other history of radiating energy exposure that would be considered cataractogenous.  Thus, the examiner concluded that it was less likely as not that the Veteran's cataract development was related to her military service.  

While the Veteran is a medical professional and thus competent to render medical opinions, there is no evidence that she has a background or expertise concerning eye disorders, which is a specialized field.  Thus, the Board accords more weight to the objective opinion of the March 2012 VA examiner, who is an optometrist, than to the Veteran's own opinion in support of a claim for benefits.  See Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's opinion); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony.  

It follows that as service connection is not established for the Veteran's cataracts or residuals thereof, service connection is not available as a matter of law for any eye disorder that may be secondary to such, including diplopia, as found by the March 2012 VA examiner.  See 38 C.F.R. § 3.310 (2013).  There is also no evidence that her suspected glaucoma or any other eye disorder first had its onset during any period of ACDUTRA or is related to an injury of either eye during a period of ACDUTRA or INACDUTRA.  

Finally, to the extent the Veteran's cataracts are related to her myopia, and to the extent she claims other eye disorders characterized as refractive errors, service connection is not available as a matter of law, as refractive errors of the eye are not considered disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c). 

Accordingly, service connection for disorders of the bilateral eyes, including glaucoma, diplopia, blepharitis, pseudophakia, and any residuals of cataracts, is not established.  See Shedden, 381 F.3d at 1166-67. 


C. Depression

In a June 2012 written statement, the Veteran related that she has a "general feeling of sadness" and that she has to cope with feelings of being "down in the dumps."  She stated that she believed these symptoms are a residual of an episode of major depression she had in the military.  For the following reasons, the Board finds that the preponderance of the evidence shows that the Veteran's depression was not incurred or aggravated during any period of ACDUTRA.  

According to private treatment records dated in June 2003 and December 2004, the Veteran stated that she experienced depression in 1991 after her husband had a stroke.  She reportedly took anti-depressant medication (Prozac) for six months.  She denied any symptoms in the past ten years.  

At a July 2005 VA psychiatric examination, the Veteran reported having an episode of depression and panic attacks around June 1992.  She stated that the episode lasted from six to ten months altogether.  She stated that "two important stressors" at the time were the fact that she was at risk for being deployed to the Persian Gulf and that her husband sustained a stroke.  She stated that she was never actually sent overseas.  She reported feelings of anxiety and some sadness around October 2004 when she was informed that she might be deployed to Iraq.  However, she denied a recurrence of her depressive symptoms, and stated that her symptoms abated and that she was "back to her baseline" in terms of her mood when she learned that she would not be deployed and instead would need to retire from the Army Reserve due to her health conditions.  The examiner diagnosed her with a history of major depression, single episode, in remission, and a history of a panic disorder with agoraphobia, in remission. 

The Veteran provided a similar history at the February 2011 VA examination.  The examiner opined that the Veteran's major depressive episode in 1992 was at least as likely as not related to her notification about possible Gulf War deployment.  However, the examiner noted that this was a discrete episode that had been in full sustained remission since that time with no evidence of current depression.  The Veteran denied current symptoms of depression. 

Although the Veteran had an episode of major depression when she learned of her possible deployment to the Persian Gulf in 1992, she has not stated and there is no evidence suggesting that this occurred during a period of ACDUTRA.  The fact that she was a member of the Army Reserve at the time does not itself establish that this episode occurred during active service, as explained above.  Thus, even assuming that she had a current mental health disorder related to this episode, service connection cannot be established.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); Mercado-Martinez, 11 Vet. App. at 419.  

Moreover, and in the alternative, two VA examiners have found that the Veteran does not have a current diagnosis of depression, which is also in keeping with the June 2003 and December 2004 private treatment records reflecting that the Veteran denied a recurrence of depression since the episode in 1991 or 1992.  Although the Veteran reported feelings of sadness in the June 2012 statement, the findings by the VA examiners carry more weight than the Veteran's statements in terms of whether such feelings warrant a diagnosis of depression.  While the Veteran is a physician and thus a medical professional, there is no evidence that she has a background in mental health disorders, and thus the objective findings of the VA examiners, who have such a background, carry more weight than statements she has made on her behalf in support of a claim for benefits.  See Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's opinion); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

Because the preponderance of the evidence shows that the Veteran does not have a current disability related to depression, the criteria for service connection are not satisfied.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

Nevertheless, even if the evidence established a current diagnosis of depression, the preponderance of the evidence weighs against a relationship to service, as there is no indication that the Veteran's earlier episode of depression in 1991 or 1992 occurred during a period of ACDUTRA. 

Accordingly, service connection for depression is denied.  See Shedden, 381 F.3d at 1166-67; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

D. Disabilities of the Hands and Wrists

The Veteran argues that she has disabilities of the bilateral wrists and hands due to repetitive use from typing on computers, cleaning guns, and lifting and carrying heavy equipment during active service, as reflected in a March 2011 VA examination report and in her June 2012 written statement.  For the following reasons, the Board finds that the preponderance of the evidence shows that the Veteran's bilateral hand and wrist conditions were not incurred or aggravated during any period of ACDUTRA or INACDUTRA.  

The STRs include a "Functional Capacity Certificate" and temporary physical profile dated in July 2004 and August 2004, respectively, reflecting diagnoses of bilateral wrist tendonitis with carpal tunnel syndrome, among a number of other medical conditions.  At a July 2005 VA joints examination, the Veteran stated that she recalled no specific injury to her hands during military service, and the STRs do not show otherwise.  The examiner provided a diagnosis of mild degenerative arthritis in the proximate interphalangeal joints of all fingers of the left and right hands.  However, the examiner also stated that X-rays of the hands did not demonstrate any major or minor abnormality, and did not evidence arthritis.  Thus, the basis of the diagnosis of arthritis is in serious question in light of this finding by the same examiner.  

The Veteran also denied a history of direct trauma to the hands or fingers at the March 2011 VA examination.  She stated that the symptoms had been present for ten years.  An X-ray study did not reflect findings of arthritis, but the examiner diagnosed minimal arthritis in both hands.  The examiner opined that it was less likely than not that the arthritis was caused by or a result of the Veteran's military service as there was no evidence of bony arthritic changes by X-ray and no history of direct trauma to the hands or fingers. 

Although the Veteran argues that her bilateral wrist tendonitis or carpal tunnel syndrome is related to intensive use of her hands during active service, including from typing, cleaning guns, and lifting and carrying equipment, she has not submitted any evidence to support a finding that arthritis, tendonitis, or carpal tunnel syndrome was caused or aggravated by these activities as opposed to typing and other activities she performed over the years when she has not been on a period of ACDUTRA or INACDUTRA.  The mere fact that such pathology may have developed while she was enlisted with the Army Reserve does not by itself establish that it was caused by service.  Rather, it must have been caused by injury during a period of ACDUTRA or INADUTRA, had its initial onset during a period of ACDUTRA or otherwise be related to a disease or injury incurred during such period, or she must show that a period of ACDUTRA/INACDUTRA actually caused aggravation of a pre-existing condition of the hands or wrists.  See Smith, 24 Vet. App. at 48; see also 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); Mercado-Martinez, 11 Vet. App. at 419.  No such evidence is of record. 

The Veteran is a physician and thus competent to render medical opinions.  However, she has not submitted any evidence to support her opinion that her bilateral wrist and hand conditions are related to her short periods of ACDUTRA/INACDUTRA and, in the absence of acute injury or initial onset during such periods, it does not seem plausible on its face that these conditions would be caused or aggravated by intensive use of her hands during a training period as opposed to in her civilian life.  Presumably, for example, she also has had to type in her civilian career as a physician, which would be much more extensive over the years than typing she did during two-week training periods.  The Veteran's bias in supporting a claim for benefits also weighs against the probative value of her unsupported opinion.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony.  

Because the Veteran has denied injuring her hands or wrists during a period of active duty training or inactive duty training, and the STRs do not show that bilateral wrist tendonitis, carpal tunnel syndrome, or arthritis of the hands or fingers first manifested or were aggravated during any such period, service connection for bilateral hand and wrist conditions, including arthritis, tendonitis, and carpal tunnel syndrome, is denied.  Shedden, 381 F.3d at 1166-67; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In sum, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a low back disability, including L5-S1 radiculopathy, major depression, any disorder of the eyes, including glaucoma, diplopia, blepharitis, pseudophakia, and residuals of cataracts, and disabilities of the bilateral wrists and hands, including arthritis and bilateral wrist tendonitis/carpal tunnel 

syndrome, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disability, including left L5-S1 radiculopathy, is denied. 

Entitlement to service connection for disorders of the bilateral eyes, including glaucoma, diplopia, blepharitis, pseudophakia, and any residuals of cataracts, is denied.   

Entitlement to service connection for major depression is denied.  

Entitlement to service connection for disabilities of the bilateral wrists and hands, including mild degenerative arthritis and tendonitis, is denied. 


REMAND

While the Board sincerely regrets the delay, the service connection claim for migraine headaches and the initial evaluation of the Veteran's left ankle disability must be remanded for further development to make an informed decision, and to afford these claims every due consideration.

With regard to the claim for migraine headaches, a VA opinion must be obtained to address whether the Veteran has a migraine disorder secondary to her service-connected hypertension.  See 38 C.F.R. § 3.310 (2013).  In this regard, a February 2011 VA hypertension examination report reflects that the Veteran was reportedly diagnosed with hypertension after complaining of frequent headaches, and a February 2011 VA headaches examination report reflects the Veteran's belief that her headaches might be related to high blood pressure.  A VA medical opinion is warranted to address this issue.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (observing that VA has discretion to arrange for a medical examination of the Veteran when deemed necessary to make an informed decision on the claim); accord Shoffner v. Principi, 16 Vet. App. 208, 213 (2002); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).
 
With regard to the initial rating of the Veteran's left ankle disability, there is evidence it may have worsened since the last VA examination was performed in March 2011.  That examination is now over three years old, and the Veteran stated in her May 2014 hearing testimony that her ankle twists easily and that she has fallen as a result and has been told she will need to obtain ankle support.  The March 2011 VA examination report does not mention twisting of the ankle or a need for ankle support, and thus her testimony indicates that her left ankle may have increased in severity since that time.  Accordingly, a new VA examination is warranted to assess the current level of severity of the Veteran's left ankle disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) ("[W]hen 'the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.'" (quoting Caluza v. Brown, 7 Vet. App. 498, 50-06 (1998))); 38 C.F.R. § 3.327(a) (2013) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability ). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter with respect to her migraine headaches claim informing her of the requirements for establishing service connection on a secondary basis.

2. Obtain the Veteran's outstanding VA treatment records dated since December 2004 from the Bedford VA Medical Center (VAMC), the Boston VA Healthcare System, and any other identified VA facilities and add them to the claims file (preferably the Virtual File).

3. Then, obtain a VA medical opinion addressing the likelihood that the Veteran has a migraine headache disorder secondary to her service-connected hypertension.  The entire claims file must be made available to the clinician.  

After reviewing the file, the clinician must render an opinion as to whether it is at least as likely as not that the Veteran has a migraine disorder caused or aggravated (permanently worsened) by her service-connected hypertension (in view of the February 2011 VA examination reports indicating that her headache symptoms may be associated with high blood pressure).  
The examiner must specifically address the issue of aggravation by using the word "aggravated" or the phrase "permanently worsened" in the opinion when addressing the issue of aggravation (as directed in the appropriate Disability Benefits Questionnaire form for secondary service connection opinions).

A complete explanation must be provided. 

4. Schedule the Veteran for a VA examination to assess the current level of severity of her left ankle disorder.  All indicated tests should be completed and all relevant clinical findings reported.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


